Dismissed and Opinion Filed June 11, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-00050-CV

    MAN DO, INDIVIDUALLY AND D/B/A MR. DO COIN LAUNDRY,
                         Appellant
                            V.
             TUAN DO AND CHAU NGUYEN, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-13-13345

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      We reinstate this appeal. In 2018, we abated this case due to Chau Nguyen’s

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was terminated on January

22, 2019, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                           /Erin A. Nowell//
160050f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MAN DO, INDIVIDUALLY AND                     On Appeal from the 14th Judicial
D/B/A MR. DO COIN LAUNDRY,                   District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. DC-13-13345.
                                             Opinion delivered by Justice Nowell.
No. 05-16-00050-CV          V.               Justices Osborne and Pedersen, III
                                             participating.
TUAN DO AND CHAU NGUYEN,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of June, 2021.




                                       –3–